I concur in the judgment of dismissal. The fact that a court might act irregularly in matters in which it has jurisdiction over some of the questions involved in the appeal will not warrant the issuance of the writ of prohibition. Such a writ cannot be used to prescribe what a court shall or shall not consider in a matter before it. To do so would be to interfere with the *Page 415 
judicial functions of the court. (High, Extr. Rem. Sec. 772.)
I cannot concur in the conclusion reached by Justice Bigelow that certain words written in the printed form of the notice of appeal should be disregarded — the court acquires its jurisdiction through the notice of appeal — nor that the district court can proceed and try the case on any other issues except such as were passed upon in the justice's court.
For the foregoing reasons, I concur in the judgment of dismissal, but dissent from the views expressed on the other points.